DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive.
On page 5, Applicant argues that Bourgelas does not teach or suggest instructions to access, from a computer readable storage device, a quality verification procedure comprising a plurality of tasks and corresponding task definitions, wherein the plurality of tasks comprises at least one of a calibration, a test condition measurement, or a check of a test condition. However Bourgelas teaches both a test condition measurement and a check of a test condition, when checking the color palette (Bourgelas [0025-0026]). The system of Bourgelas checks to confirm that the proper color palette is selected to be used for the testing by displaying the color palette name to the user for confirmation. The color palette selection is at least a check of a test condition, because the color palette is part of how the NDT is conducted.
On page 6, Applicant argues that Bourgelas does not teach enabling or disabling operation of one or more component of a testing device in response to test results, in that Bourgelas does not enable/disable in response to selection/non-selection. However, the previous action also references Fig. 2 step 204 of Bourgelas, which occurs prior to displaying test results. The transition from 204 to 205 is inherently the end of the testing routine, and in response causes the display of the device to show results. Additionally, current would not continuously be injected into the sample once the test routine is completed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5-10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bourgelas (US 20150049108 A1).

Regarding Claim 1, Bourgelas teaches A non-destructive testing (NDT) system, comprising: 
at least one of a magnetic particle inspection device or a penetrant testing device (Bourgelas [0020] Referring to FIG. 1, the presently disclosed inspection instrument, such as an eddy current device 10; also see Fig. 1 .10); 
a user interface device (Bourgelas [0020] a display and user interface unit 16; also see Fig.116); 
a processor (Bourgelas [0020] the data processor 18; also see Fig. 118); and 
a memory coupled to the processor and storing machine readable instructions (Bourgelas [0020] Referring to FIG. 1, the presently disclosed inspection instrument, such as an eddy current device 10 embodies a color palette module 12 either being coupled or integrated with a data processor 18. The eddy current device also embodies a data acquisition unit 14, the data processor 18; note that memory is inherent, because the data and instructions must be stored somewhere in order to be accessed by the actual processor)  which, when executed, cause the processor to: 
access, from a computer readable storage device, a quality verification procedure comprising a plurality of tasks and corresponding task definitions (Bourgelas [0025] Reference now is made to FIG. 2, which is an exemplary routine of color palette module 12 executable by a processor or processor 18. ), wherein the plurality of tasks comprises at least one of a calibration, a test condition measurement, or a check of a test condition (see [0026] Preferably, at the beginning of an inspection operation, the operator is provided at step 201 the color palette name used in last inspection via user interface, and prompted whether to change the existingly loaded color palette name and note that checking whether or not the proper color palette is loaded a check of a test condition); 
display, via the user interface device, one or more of the plurality of tasks based on statuses of the plurality of tasks (Bourgelas [0026- 0029]; specifically [0026] Preferably, at the beginning of an inspection operation, the operator is provided at step 201 the color palette name used in last inspection via user interface, and prompted whether to change the existingly loaded color palette name.); 
receive, via the user interface device, one or more results associated with the one or more of the plurality of tasks, wherein the one or more results are results of the at least one of the calibration, the test condition measurement, or the check of the test condition (Bourgelas [0026] Preferably, at the beginning of an inspection operation, the operator is provided at step 201 the color palette name used in last inspection via user interface, and prompted whether to change the existingly loaded color palette name.; also see Fig. 2 201-203 Yes or No; note the processor and user interface will update with the chosen color palette); 
store the one or more results in association with the magnetic particle inspection device or the penetrant testing device (Bourgelas [0026] Once a color palette name, such as that of "PT/Visible/Red Dye with Pink Shades" shown in Table-1 and FIG. 3 is selected in step 202, the selected color palette name is called by the program and color palette module 12 provides the corresponding RGB values to processor 18 in step 203. Note the yes/no response and selected color palette are necessarily stored); and 
control at least one aspect of the magnetic particle inspection device or the penetrant testing device based on the one or more results (Bourgelas [0026] the selected color palette name is called by the program and color palette module 12 provides the corresponding RGB values to processor 18 in step 203. Processor 18 matches the measure amplitude for each data sample and assigns corresponding RGB values according to Table-1 to instruct display 16 to display in step 205.; Note the path taken determines if the inspection device updates a different color palette for use; also see [0027] According to FIG. 2, optionally, color module 12 can also embody a step that allows the operation to adjust the contrast of the color presentation in step 204. The step can also be called "color attenuation", which allows the adjustment of the "top" and the "bottom" of the color scale (shown in FIGS. 3-6). Also see Fig. 2 204).

Regarding Claim 2, Bourgelas further teaches wherein the instructions, when executed, cause the processor to enable or disable operation of one or more components of the magnetic particle inspection device or the penetrant testing device in response to the one or more results (Bourgelas [0026] the selected color palette name is called by the program and color palette module 12 provides the corresponding RGB values to processor 18 in step 203. Processor 18 matches the measure amplitude for each data sample and assigns corresponding RGB values according to Table-1 to instruct display 16 to display in step 205.; Note the path taken determines if the inspection device updates a different color palette for use;).

Regarding Claim 3, Bourgelas further teaches wherein the instructions, when executed, cause the processor to store the one or more results in association with a nondestructive test result performed using the magnetic particle inspection device or the penetrant testing device (Bourgelas Fig. 2 203-205, note the yes/no response after step 201 must be stored and executed to ensure the correct color palette is used; also note the results of step 203 are either displayed at 205 or adjusted at 204, either way, the results must be stored in order to be displayed or for the palette to be attenuated.).

Regarding Claim 5, Bourgelas further teaches wherein the instructions, when executed, cause the processor to: access a task definition corresponding to one of the plurality of tasks (Bourgelas Fig. 2, note each task/step within the routine has a specific defined function); and 
store the task definition in association with the task (Bourgelas Fig. 2, the definition of the task must be stored in order for the task to be executed).

Regarding Claim 6, Bourgelas further teaches display, via the user interface device, an interface to enable input of the task definition (Bourgelas [0026] Preferably, at the beginning of an inspection operation, the operator is provided at step 201 the color palette name used in last inspection via user interface, and prompted whether to change the existingly loaded color palette name. Also see Fig. 2 201); and 
determine the task definition based on input to the interface via the user interface device (Bourgelas Fig. 2, note that "yes" or "no" to 201 determines whether the next task is 202 or 203).

Regarding Claim 7, Bourgelas further teaches wherein the input of the task definition comprises at least one of: 
a task name, a task description, one or more task results (Bourgelas Fig. 2, note that all tasks have a name and description and the results are displayed in step 205), 
a unit of measurement, a lower limit of the task result, an upper limit of the task result (Bourgelas [0027] According to FIG. 2, optionally, color module 12 can also embody a step that allows the operation to adjust the contrast of the color presentation in step 204. The step can also be called "color attenuation", which allows the adjustment of the "top" and the "bottom" of the color scale (shown in FIGS. 3.about.6).), 
a task performance frequency, 
task instructions, an operator authorization (Bourgelas [0026] Preferably, at the beginning of an inspection operation, the operator is provided at step 201 the color palette name used in last inspection via user interface, and prompted whether to change the existingly loaded color palette name. Also see Fig. 2 201), 
a type of the magnetic particle inspection device or the penetrant testing device (Bourgelas [0020] Referring to FIG. 1, the presently disclosed inspection instrument, such as an eddy current device 10; also see Fig. 1 .10), or 
a result alert response (Bourgelas [0020] a display and user interface unit 16; also see Fig. 1 16).

Regarding Claim 8, Bourgelas further teaches at least one of: a task name, a task description, one or more task results (Bourgelas Fig. 2, note that all tasks have a name and description and the results are displayed in step 205), 
a unit of measurement, a lower limit of the task result, an upper limit of the task result (Bourgelas [0027] According to FIG. 2, optionally, color module 12 can also embody a step that allows the operation to adjust the contrast of the color presentation in step 204. The step can also be ca lied "color attenuation", which allows the adjustment of the "top" and the "bottom" of the color scale (shown in FIGS. 3.about.6).), 
a task performance frequency, 
task instructions, an operator authorization (Bourgelas [0026] Preferably, at the beginning of an inspection operation, the operator is provided at step 201 the color palette name used in last inspection via user interface, and prompted whether to change the existingly loaded color palette name. Also see Fig. 2 201), 
a type of the magnetic particle inspection device or the penetrant testing device (Bourgelas [0020] Referring to FIG. 1, the presently disclosed inspection instrument, such as an eddy current device 10; also see Fig. 1 .10), or 
a result alert response (Bourgelas [0020] a display and user interface unit 16; also see Fig. 1 16).

Regarding Claim 9, Bourgelas further teaches wherein a status of a first one of the tasks comprises a completed state or an uncompleted state (Bourgelas Fig. 2, note that all tasks are either uncompleted before execution, in-progress (also uncompleted) during execution, or completed after execution; also see Fig. 2 and note that at step 205 all prior tasks are completed).

Regarding Claim 10, Bourgelas further teaches  wherein the one or more results comprise at least one of an alphanumeric value or an indication of acceptability or unacceptability (Bourgelas [0016-0019], specifically [0016] [0016] FIG. 3 is a color display resulted from the execution of the color palette module according to the preferred embodiment, showing an eddy current inspection C-scan result emulating the PT/VISIBLE/RED DYE with PINK SHADES color palette. The corresponding RGB values are shown in Table-1; also see Figs. 3-6 and note that the display results are RGB values).

Regarding Claim 12, Bourgelas teaches a non-destructive testing (NDT) system, comprising: 
at least one of a magnetic particle inspection device or a penetrant testing device (Bourgelas [0020] Referring to FIG. 1, the presently disclosed inspection instrument, such as an eddy current device 10; also see Fig. 1 .10); 
a user interface device (Bourgelas [0020] a display and user interface unit 16; also see Fig.116); 
a processor (Bourgelas [0020] the data processor 18; also see Fig. 118); and 
a memory coupled to the processor and storing machine readable instructions (Bourgelas [0020] Referring to FIG. 1, the presently disclosed inspection instrument, such as an eddy current device 10 embodies a color palette module 12 either being coupled or integrated with a data processor 18. The eddy current device also embodies a data acquisition unit 14, the data processor 18; note that memory is inherent, because the data and instructions must be stored somewhere in order to be accessed by the actual processor) which, when executed, cause the processor to: 
access, from a computer readable storage device, a quality verification procedure comprising a plurality of tasks and corresponding task definitions (Bourgelas [0025] Reference now is made to FIG. 2, which is an exemplary routine of color palette module 12 executable by a processor or processor 18. ); 
display, via the user interface device, one or more of the plurality of tasks based on statuses of the plurality of tasks (Bourgelas [0026- 0029]; specifically [0026] Preferably, at the beginning of an inspection operation, the operator is provided at step 201 the color palette name used in last inspection via user interface, and prompted whether to change the existingly loaded color palette name.); 
receive, via the user interface device, one or more results associated with the one or more of the plurality of tasks (Bourgelas [0026] Preferably, at the beginning of an inspection operation, the operator is provided at step 201 the color palette name used in last inspection via user interface, and prompted whether to change the existingly loaded color palette name.; also see Fig. 2 201-203 Yes or No; note the processor and user interface will update with the chosen color palette); 
store the one or more results in association with the magnetic particle inspection device or the penetrant testing device (Bourgelas [0026] Once a color palette name, such as that of "PT/Visible/Red Dye with Pink Shades" shown in Table-1 and FIG. 3 is selected in step 202, the selected color palette name is called by the program and color palette module 12 provides the corresponding RGB values to processor 18 in step 203. Note the yes/no response and selected color palette are necessarily stored); 
enable or disable operation of one or more components of the magnetic particle inspection device or the penetrant testing device in response to the one or more results  (Bourgelas [0026] the selected color palette name is called by the program and color palette module 12 provides the corresponding RGB values to processor 18 in step 203. Processor 18 matches the measure amplitude for each data sample and assigns corresponding RGB values according to Table-1 to instruct display 16 to display in step 205.; Note the path taken determines if the inspection device updates a different color palette for use;); and 
control at least one aspect of the magnetic particle inspection device or the penetrant testing device based on the one or more results (Bourgelas [0026] the selected color palette name is called by the program and color palette module 12 provides the corresponding RGB values to processor 18 in step 203. Processor 18 matches the measure amplitude for each data sample and assigns corresponding RGB values according to Table-1 to instruct display 16 to display in step 205.; Note the path taken determines if the inspection device updates a different color palette for use; also see [0027] According to FIG. 2, optionally, color module 12 can also embody a step that allows the operation to adjust the contrast of the color presentation in step 204. The step can also be called "color attenuation", which allows the adjustment of the "top" and the "bottom" of the color scale (shown in FIGS. 3-6). Also see Fig. 2 204).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourgelas (US 20150049108 A1), as stated above.

Regarding Claim 11, Bourgelas does not explicitly teach wherein at least one of the tasks comprises a subroutine configured to display a procedure to be followed.
However, one of ordinary skill in the art, prior to the effective filing date of the instant application, could easily implement displaying the entire routine of Fig. 2 on the display prior to executing the routine as part of the subroutine 201 in Fig. 2 that prompts the operator to select a color palette for use in the routine (Bourgelas [0026] at the beginning of an inspection operation, the operator is provided at step 201 the color palette name used in last inspection via user interface, and prompted whether to change the existingly loaded color palette name.). See MPEP 2143(I)(A), each claimed element is included, and the combination of those elements would produce a predictable result.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourgelas (US 20150049108 A1) (as stated above) in view of Falsetti (US 20020116084 A1).

Regarding Claim 4, Bourgelas does not explicitly teach to store the one or more results in association with an identifier of a device used to perform a corresponding one of the plurality of tasks. The current embodiment of Bourgelas uses a single device with all of the color palettes available for that device, for all steps of testing, and therefore the results would only be from that device. Currently, data of Bourgelas is identified by the color palette used.
Falsetti teaches to store the one or more results in association with an identifier of a device used to perform a corresponding one of the plurality of tasks (Falsetti [0024] the supplier must submit, among other things, an "inspection procedure" and a "technique sheet." An inspection procedure may be defined as a document pre pa red by the supplier that provides a detailed description of the supplier's inspection process. This procedure should identify the specific test equipment, instrument settings, step-by-step operating instructions, and the test result reporting and acceptance criteria. A technique sheet can be a one-page summary sheet that provides detailed inspection information for each component according to drawing number or component geometry.).
It would have been obvious to one of ordinary skill in the art to modify Bourgelas in view of Falsetti to store the one or more results in association with an identifier of a device used to perform a corresponding one of the plurality of tasks by submitting an "inspection procedure and a technique sheet" (Falsetti [0024]), or by recognizing that if data/results are communicated through multiple devices, then the data must be tagged with information to identify its origin. For example, if the color palette module was separated into separate modules with individual dedicated processors for each palette, then the data/result of each module/processor would be identifiable, at least, by that particular module/processor's dedicated color palette.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                         11/02/2022

/DANIEL R MILLER/Primary Examiner, Art Unit 2863